 In the Matter of THE INGALLS SHIPBUILDING CORPORATIONandMETALTRADES DEPARTMENT, AFFILIATED WITH TIIE AMERICAN FEDERATIONOF LABOR REPRESENTED BY PASCAGOULA METAL TRADES COUNCIL 1CaseNo. 15-R-1077.-Decided March20, 1944Mr. D. IV. Strickland,of Birmingham, Ala., andMr. A. W. Krebs,of Pascagoula,Miss.,for the Company.Mr.1V.W. Clements, Mr. Leroy A119 ed,andMr. C. E. Alexander,allof New Orleans,La., andMr. J. C. Ncef,of Pascagoula,Miss., for theUnion.Mr. William Strong,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONS'IATEMENT OF THE CASEUpon a petition duly filed by Metal Trades Department, affiliatedwith the American Federation of Labor, represented by PascagoulaMetal Trades Council, herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of The Ingalls Shipbuilding Corporation, Pascagoula,Mississippi, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeLaurence H. Whitlow, Trial Examiner. Said hearing was held atNew Orleans, Louisiana, on February 18, 1944. The Company and theUnion appeared and participated.All parties were afforded full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.The Company moved for dismissal of the petition.For reasons stated more fully below, the motion is denied.2All partieswere afforded an opportunity to file briefs with the Board.1 The nameof the Union was amended at the hearing2 See Section III,infra.55 N. L. R. B., No. 113.629 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TIIE COMPANYThe Company, a Delaware corporation, is engaged at Pascagoula,Mississippi, in the production of ships for the United States Govern-ment.At the present time the Company has under construction 10ships, each valued in excess of $2,500,000.All steel and most otherraw materials used in the construction of ships is obtained by theCompany from sources outside the State of Mississippi.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.IT.TIIE ORGA\IZ XTTON INVOLVEDMetal Trades Department,affiliatedwiththeAmerican Federa-tion of Labor,Represented By PascagoulaMetal TradesCouncil, isa labor organization admitting to membership employees of theCompany.ITI.THE QUESTIONCONCERNINGREPRESENTATIONThe Company has refused to grant recognition to the Union as the.exclusive bargaining representative of the Company's checkers.The Companyassertsthat the Union should not be permitted torepresentthe employees involved for thereasonsthat the Union rep-resentsthe production and maintenance employees, that the checkerswere excluded from the production and maintenance unit, that thecheckers are part of the managerial forces, that the checkersexercisepowersand control over production costs and the pay checks of pro-duction and maintenance workers, that, the interests of the checkersare adverse to those of the production and maintenance employees,and that representation of the checkers and the production and main-tenance employees by the same labor organization "will immeasur-ably increase the opportunities of collusion" between the two groupsof workers.The Company does not contend that the checkers haveno right to collective bargaining under the Act; it merelyseeks forthe reasonsgiven to bar the Union from acting as the checkers' rep-resentative in that respect and moves for dismissal of the petition.The Union does not ask the inclusion of the checkers in the pro-duction and maintenance employees unit, but seeks their inclusionin a separate unit.Neither the Union's prior positionnor our exclu-sion of the checkers from the production and maintenance unit 3 barstheir inclusion in a separate unit at present.'' See-latter of The Ingalls Shipbuilding Corporation,21 N L R B 789 In that casewe excluded the "cost department clerks and checkers"The Company asserts that thecheckers involved here were included in that phrase4 SeeMatter of General Motors Corporation,51 N L R B 1366;Matter ofPackardMotor Car Company,47 N L R B 932. THE INGALLS SHIPBUILDING CORPORATION631While it is the duty of the checkers, who are employed in the Com-pany's cost department, to gauge for size the welds produced by thewelders, to check the total amount of welding performed, and to makeappropriate record entries which are used as the basis for computingthe welders' pay, the checkers exercise no supervisory functions overthe welders in the sense of directing their work. It is clear, and theCompany does not dispute, that the checkers are not so closely re-lated to management that a unit of checkers would be inappropriatefor the purposes of collective bargaining.'Nothing in our experi-ence leads us to conclude that the exercise of rights under the Act isincompatible with full and honest performance of duties by em-ployees.Nor are we persuaded that representation of checkers andwelders by the same labor organization will militate against such aresult.Moreover, the remedy for inefficiency, disregard or neglect ofduty, collusion or other improper acts on the part of checkers s orother employees lies implicitly in the power of the Company to disci-pline and discharge employees.We see no reason, therefore, why thesame labor organization may not, if chosen by these employees, rep-resent both them and other employees of the Company.'None ofthe Company's contentions present a bar to this investigation ofrepresentatives.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate."We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a Unit composed of all production checkers, ex-cluding all supervisors.The Company asserts that an appropriateunit should consist of all checkers employed by the cost departmentto check welding, burning and chipping footages, excluding depart-5SeeMatterof NewEngland Shipbuilding Corporation,49 N L R B 480;Matter ofCramp Shipbuilding Company,46 N L R. B 115;Matter of Bethlehem Steel Company,46 N L R B 1166;Matter of McDonnell Aircraft Corporation,49 N L R B 897;Matterof Bohn AluminumcCBrass Corporation,47 N L R B 1229,Matter of Bethlehem SteelCompany,52 N L R B, No 29,Matter of General Motors Corporation, ete,51 N LR B 1366,Matter of United Aircraft Piodsicts, 41 NL R B 501; See also111atter ofNorth American, Inc.,44 N L R B 1372;Matter of Union Parts Manufacturing Com-pany, Inc,41 N L R B 1173;Matter of Pierson Machine Company,43 N L R B 1169;Matter of Gardner-Denver Company,44 N L R B 1192 ;Matter of Westinghouse Electric& Manufacturing Company, etc,44 N L It. B 10716There is some evidence in the record of improper acts of some checkers4 SeeMatter of Armour d Company,54 N L Il B, No 230,Matter of Bethlehem SteelCompany, etc,46 N L R B 1166;Matter of McDonnell Aircraft Corporation, 49 NL.It. B 8978The Field Examiner reported that the Union submitted 63 menibeiship cards and thatthere are 75 employees in the alleged appropriate unit. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDmental clerks, tally clerks, rate setters, chief checkers, chief rate set-ters, leadermen, and all other supervisory employees."There appearsto be no difference between the positions of the parties, the variationbeing primarily a matter of language, since the Union is interestedin the checkers employed by the cost department who check the pro-duction of welders, measure and gauge welds, and record the footages.While the Company asserts that it does not dispute the right ofthe checkers to engage in concerted activity under the Act, and thatthe sole objection of the Company is to representation of the weldercheckers by the Union, the Company nevertheless also contends thatthey are a part of management.In brief, it is the duty of the checkers to gauge for size the weldsproduced by the welders, to check the total amount of welding per-formed, and to make appropriate record entries which are used asthe basis for computing the welders' pay.Each checker checks thework of from 15 to 20 welders, but does not set rates for work; thatis the function of rate setters.Checkers exercise no supervisoryfunctions over the welders in the sense of directing their work.Wehave heretofore had occasion to consider like contentions as to theduties and functions of other categories of employees engaged ingenerally similar work.1°Nothing in the instant case leads us to acontrary conclusion.We find therefore that checkers do not exercisefunctions or have powers which would make them ineligible to bar-gain collectively in a separate unit.We find that all production checkers employed by the Company,excluding all other employees and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by all election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.DAs stated above, the Company does not seek to deny collective bargaining rights tothe checkersIt merely seeks to bar the Union from acting as their representative in thatrespect.10 See, for example, cases cited in footnote5,supra. THE IN GALLS SHIPBUILDING CORPORATION633DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTEDthat, as part of the investigation to -ascertainrepresenta-tivesfor the purposes of collective bargaining with The Ingalls Ship-building Corporation, Pascagoula, Mississippi, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifteenth Region, actingin this matter as agent for the National Labor Relations Board, and.subject to Article III, Sections 10 and 11, of saidRulesand Regula-tions,among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or-onvacationor temporarily laid off, and including employees in the armedforcesof the UnitedStateswho present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged forcauseand have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire tobe representedby Metal Trades Department, affiliated with the Amer-ican Federationof Labor, represented by Pascagoula Metal TradesCouncil,for the purposes of collective bargaining.